ORMA R. SMITH, District Judge.
ORDER
This action is before the court on plaintiffs’ motion for an order compelling defendant to produce and permit plaintiffs to inspect and copy the special agent’s report submitted to the Internal Revenue Service in connection with the agent’s investigation of the affairs of the plaintiffs, especially those portions of the report relating to the history of the taxpayer and facts uncovered in the investigation, including reference to the exhibits accumulated during the course of the investigation; also copies of statements taken by said agent of indi*156viduals who will be used by defendant in the trial of this cause.
The defendant resists the motion primarily on the ground that the special agent’s report consists mainly of the agent’s mental impressions, conclusions, opinions and legal theories in regard to the case, and that plaintiffs have failed to show substantial need of the material sought in preparation of their case and they are unable without undue hardship to obtain the substantial equivalent of the materials by other means. The special agent’s report, with exhibits thereto, has been submitted to the court in camera and the court has examined the same, having in mind the need of plaintiffs for the materials and documents sought and the objections in opposition thereto by defendant.
The court is of the opinion and so finds that the special agent’s report covers in detail the results of his examination of the taxpayers’ affairs for the years involved in this action and necessarily discloses the mental impressions, conclusions, opinions and legal theories of the special agent in connection with his investigation, and that it is impractical to lift from the report any substantial information for inspection and copying by plaintiffs which would not contain such mental impressions, conclusions, opinions and legal theories. The court is, therefore, of the opinion that defendant should not be required to disclose to plaintiffs the special agent’s report in this case.
With reference to the demand for copies of the statements taken from individuals having knowledge of plaintiffs’ financial affairs during the period involved, it is not shown to the satisfaction of the court that plaintiffs are unable without undue hardship to obtain the substantial equivalent of the materials sought by other means. It is, therefore,
Ordered:
That the plaintiffs’ motion for an order compelling discovery by defendant which has been presented to the court shall be and the same hereby is denied and overruled.